Citation Nr: 1243620	
Decision Date: 12/20/12    Archive Date: 12/27/12

DOCKET NO.  04-41 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1.  Evaluation of chronic lumbosacral strain with degenerative changes, currently rated as 20 percent disabling.  

2.  Entitlement to a separate compensable evaluation for neurological complications of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T.S. Willie, Counsel



INTRODUCTION

The Veteran served on active duty from March 1992 to August 1998 and from December 2000 to December 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2004 rating decision of the Cleveland, Ohio Regional Office (RO) of the Department of Veterans Affairs (VA).  Jurisdiction rests with the Waco, Texas RO.  

The Board notes that this case was remanded for further development in February 2009, December 2010 and April 2012.  


FINDINGS OF FACT

1.  Chronic lumbosacral strain with degenerative changes is manifested by flexion limited to 60 degrees.  

2.  The Veteran does not have neurological complications attributable to the lumbar spine.


CONCLUSIONS OF LAW

1.  Chronic lumbosacral strain with degenerative changes is no more than 20 percent disabling.  38 U.S.C.A. §§ 1155, 5107 (West 2002 and Supp. 2012); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003-5237 (2012).

2.  The criteria for a separate compensable rating for neurological complications of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 and Supp. 2012); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003-5237 (2012).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2012), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

Additionally, the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 (2004). The timing requirement enunciated in Pelegrini applies equally to the initial disability-rating and effective-date elements of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the Veteran with the notice required under the VCAA by letters dated in April 2004 and March 2006.  The Board notes that the Veteran is challenging the disability evaluation assigned following the grant of service connection for his back disability.  In Dingess, the U.S. Court of Appeals for Veterans Claims held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, supra. at 490-191.  Thus, VA's duty to notify in this case has been satisfied.

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  VA has also satisfied its duty to assist the Veteran under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  In connection with the current appeal, available treatment records have been obtained.  We also note that the Veteran has been afforded adequate VA examinations as they reflect a pertinent medical history, review of the documented medical history, clinical findings, a diagnosis, and opinions supported by medical rationale.  

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims.  The evidence of record provides sufficient information to adequately evaluate the claim, and the Board is not aware of the existence of any additional relevant evidence which has not been obtained.  No further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d). Accordingly, the Board will address the merits of the claim.

Legal Criteria

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2012).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2012).

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service- connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.  We conclude that the lumbar spine disability has not significantly changed and that an uniform rating is warranted throughout the appeal period.  

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C .F.R. § 4.59.

The Veteran's chronic lumbosacral strain with degenerative changes is rated under Diagnostic Code 5003-5237.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2012).  The RO determined that the most closely analogous diagnostic code is 38 C.F.R. § 4.71a, Diagnostic Code 5003 which evaluates arthritis.  DC 5003 provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  Thus, the regulations contemplate that arthritis will cause limitation of motion and that limitation of motion will be rated under the diagnostic codes applicable to the joint involved.  

DC 5237 evaluates lumbosacral or cervical strain.  Under the general rating formula for diseases and injuries of the spine, a 10 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height. 

A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 40 percent rating is assigned for forward flexion of the thoracolumbar spine is 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. 

A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine; and 100 percent for unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2). Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

Analysis

The Veteran has appealed the assignment of a 20 percent evaluation for lumbar strain.  The current rating contemplates periarticular pathology productive of painful motion.  38 C.F.R. § 4.59.  Consideration is also given to additional limitation on repetition related to pain, fatigue, incoordination, weakness or lack of endurance.  DeLuca, supra, 8 Vet. App. 202.  The rating criteria is consistent with forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis..  

To warrant a higher rating the evidence must show the functional equivalent of forward flexion of the thoracolumbar spine is 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  

In the April 2004 VA examination, the Veteran reported no specific trauma to the back but wear and tear over the years.  He reported constant mild lower back pain with flares occurring in the lower back with prolonged standing and walking.  His symptoms included stiffness and weakness.  He denied bowel or bladder complaints and did not report numbness.  Although he related that his flares became severe, he denied any incapacitation requiring loss of work or hospitalization.  

Examination revealed the back was symmetric without fixed or postural abnormalities.  There was no spasm during the examination.  Forward flexion was to 90 degrees, extension to 30 degrees, bilateral lateral flexion to 30 degrees and bilateral rotation to 45 degrees.  The estimated decreased range of motion with severe flares could not be assessed at that time because the Veteran did not have a severe flare.  There was no additional decreased range of motion with repetitive use during examination.  Neurological examination revealed no sensorimotor deficit.  X rays revealed a normal lumbar spine.  Chronic lumbosacral strain was diagnosed.  

In the June 2006 VA examination, the Veteran reported daily back pain without any particular radiation to the buttocks or the lower extremities.  The pain was described as aching and localized to the back.  He had no periods of incapacitation in the last 12 months.  He denied bowel, bladder and/or erectile difficulties according to the examiner.  Examination revealed extension to 20 degrees, forward flexion to 80 degrees with pain, rotation to the right and left 30 degrees without pain, and lateral flexion to 20 degrees without pain.  His gait was normal.  It was estimated that during acute flare ups the total function loss would be equal to flexion limited to 70 degrees.  The lower extremity showed no muscle atrophy.  Extensors of the knees were 5/5 bilaterally, ankle dorsiflexors 5/5 bilaterally, great toe dorsiflexors 5/5 bilaterally and plantar flexors 5/5 bilaterally.  Pinprick and light touch appreciation dermatome at L4-S1 bilaterally were intact.  Chronic lumbar sprain with mild degenerative disc disease was diagnosed.  

The Veteran was afforded a VA examination in February 2007.  During this examination, the Veteran denied bladder and/or bowel problems.  He also denied erectile dysfunction.  Examination of the spine revealed the Veteran could flex to 85 degrees but he had pain at 50 degrees.  Extension was to 24 degrees and lateral motion was to 38 degrees to the right and 37 degrees to the left.  There was 10-8 loss of flexion with acute flare or repetitive motion but the exact degrees were not clinically possible to ascertain.  Neurologic examination revealed 0 but symmetrical reflexes.  Strength was graded 5/5 and sensory examination was normal.  Lumbosacral caused by discomfort disease multilevel and annular tear L3-4, L4-5, severity, moderate was diagnosed.  

Problems with erectile dysfunction were reported in April 2007.  The Veteran expressed in May 2007 having erectile and bowels problems.  According to the Veteran, he was prescribed Viagra two or three years ago.  

In the August 2010 VA examination, constant low back pain was reported.  Examination revealed no abnormal spinal curvatures.  He had a normal gait.  Range of motion testing revealed flexion to 70 degrees, extension to 25 degrees, left lateral flexion to 28 degrees, left lateral rotation to 30 degrees, right lateral flexion to 28 degrees and right lateral rotation to 29 degrees.  There was objective evidence of pain with active motion.  Objective evidence of spasm, atrophy, guarding, tenderness and/or weakness was not shown.  Sensory, muscle tone and motor examinations were normal.   Degenerative disc disease of the lumbar spine was diagnosed.  

When examined in January 2011, the Veteran reported erection problems since 2003.  The VA examiner opined that the Veteran's erectile dysfunction was not caused by his lumbosacral spine condition.  According to the examiner, there were no symptoms and signs that compromised his sacral spinal cord, and he had no peripheral neuropathy.  The examiner stated that the Veteran was taking antidepressants that decreased his libido and that incidence of erectile dysfunction increased with age from 40 and above.  

Range of motion testing revealed flexion to 80 degrees, extension to 30 degrees, left lateral flexion to 35 degrees, left lateral rotation to 35 degrees, right lateral flexion to 35 degrees and right lateral rotation to 35 degrees.  There was objective evidence of pain with active motion and pain with repetitive motion.  Objective evidence of spasm, atrophy, guarding, tenderness and/or weakness was not shown.  Sensory, muscle tone and motor examinations were normal.   Degenerative disc disease of the lumbar spine without radiculopathy was diagnosed.  

In the April 2012 VA examination, the Veteran was diagnosed with lumbosacral strain and mild degenerative changes of the lumbar spine.  Forward flexion was shown to be to 60 degrees with pain and extension to 30 degrees with pain.  There was no additional limitation in range of motion of the spine following repetitive use testing but functional loss and/or functional impairment of the spine was found to include pain on movement.  There was tenderness but no guarding, muscle atrophy or muscle spasm.  Radiculopathy was not shown on examination.  It was found that the Veteran did not have any other neurologic abnormalities or findings related to the lumbar spine such as bowel or bladder findings.  Intervertebral disk disease syndrome of the lumbar spine was not found on examination.  

The VA examiner opined that the Veteran's episode of lower abdominal pain was less likely than not associated or related to his low back problems.  Furthermore, he found that there was no evidence of radiculopathy from his chronic lumbosacral strain with only minor degenerative change on his lumbar spine done in 2008 with no nerve root impingement at all unchanged from his 2004 lumbar x-ray.  The VA examiner stated that the Veteran started having erectile problems in 2003 and is having marital problems and is feeling depressed for which he takes antidepressants.  

Based on the evidence presented, the Board finds that a rating higher than 20 percent disabling is not warranted.  To warrant the next higher evaluation the evidence must show the functional equivalent of forward flexion of the thoracolumbar spine is 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  The evidence shows the remaining functional forward flexion of the thoracolumbar spine is greater than 30 degrees.  There is also no showing of ankylosis.  

The Board accepts that the Veteran has functional impairment.  See DeLuca.  The Board also finds the Veteran's own reports of symptomatology to be credible.  However, neither the lay nor medical evidence reflects the functional equivalent of limitation of motion nor the functional equivalent of limitation of flexion required to warrant a 40 percent evaluation.  The Board notes that the Veteran is competent to report that his disability is worse.  However, the more probative evidence consists of that prepared by neutral skilled professionals, and such evidence demonstrates that a 20 percent rating and no more is for application. 

The Board has also considered whether the Veteran's service- connected lumbar spine disability would warrant a higher rating if rated on the basis of incapacitating episodes.  In light of the lack of evidence demonstrating any episodes requiring bed rest prescribed by a physician and treatment by a physician for IVDS, and indeed, in light of the lack any assertion on the part of the Veteran that the criteria for incapacitating episodes have been met, the Board finds that a higher rating under the Formula for Rating IVDS Based on Incapacitating Episodes is not warranted. 

With regard to neurologic abnormalities, we note that the Veteran has reported erectile dysfunction and bowel problems.  However, the VA examiners have repeatedly found that there are no neurological complications associated with his lumbar spine disability.  To that end, the January 2011 VA examiner opined that the Veteran's erectile dysfunction was not caused by his lumbosacral spine condition.  Rather, he stated that the Veteran was taking antidepressants that decreased his libido and that incidence of erectile dysfunction increased with age from 40 and above.  The April 2012 VA examiner opined that there was no evidence of radiculopathy.  The record is devoid of a showing that the Veteran's erectile dysfunction and/or bowel complaints are related to his lumbar spine disability.  As shown above, the Veteran's erectile dysfunction has been attributed to non lumbar spine causes.  Despite his complaints of bowel problems, neurological impairment from his lumbar spine disability was not found on examination.  Consequently, there is no basis for a separate compensable neurological rating and this claim is also denied.

Regarding referral for extraschedular consideration, consideration of referral for an extraschedular rating requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

Here, the Board finds that the Veteran has not required frequent periods of hospitalization for his disability and that the manifestations of the disability, including reports of pain, are contemplated by the schedular criteria.  Therefore, there is no reason to believe that the average industrial impairment from the disability would be in excess of that contemplated by the schedular criteria.  Therefore, referral of the case for extra-schedular consideration is not in order.  


ORDER

An evaluation higher than 20 percent disabling for chronic lumbosacral strain with degenerative changes is denied.  

A separate compensable evaluation for neurological complications of the lumbar spine is denied.


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


